Status of Claims
This action is in reply to the 312 amendment filed on 06 August 2021.
Claims 2 & 29 are previously cancelled.
Claims 1, 3-5, 7, 11, 13, 14, 17, 18, 20 & 24-28 have been amended.
Claims 1, 3-28 are currently pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Examiner respectfully rescinds the 35 U.S.C. 112(b) rejection on claims 1and 3-28 in view of the claimed amendments.
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments. 
The claim recites the combination of additional elements of updating, by the at least one processor, the graphical user interface to indicate, concurrently: the activated subset of the displayed second predictions, one or more first user interface elements enabling the first user to inactivate one or more of the second predictions of the activated subset of the second predictions, an inactivated subset of the displayed second predictions, and one or more second user interface elements enabling the first user to activate one or more of the second predictions of the inactivated subset of the second predictions; wherein the one or more first data structures, the one or more second data structures, the one or more third data structures, the one or more fourth data structures, and the one or more fifth data structures are stored and retrieved using a computer network, and wherein an amount of data that is transmitted across the computer network by storing and retrieving of the one or more first data structures, the one or more second .  The claim as a whole is directed to a particular improvement in storing and retrieving unstructured data. Specifically, the method limits an amount of data that is transmitted across the computer network by storing and retrieving of the one or more first data structures, the one or more second data structures, the one or more third data structures, the one or more fourth data structures, and the one or more fifth data structures is reduced, relative to an amount of data that is transmitted across the computer network by storing and retrieving unstructured data. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards activating a subset of displayed predictions and executing the transactions based on the subset of predictions. More specifically, the Applicants claim A computer-implemented method comprising: storing and retrieving, by at least one processor: one or more first data structures pertaining to a current state of a financial portfolio of a first user; one or more second data structures pertaining to one or more historical states and current states of a financial market; one or more third data structures pertaining to one or more predictions regarding one or more financial assets of the financial market; and one or more fourth data structures pertaining to the first user’s preferences with respect to the financial portfolio; storing and retrieving, by the at least one processor, a plurality of fifth data structures, each fifth data structure indicating a respective second prediction regarding one or more financial assets of the financial market from a plurality of second users different from the first user, wherein the second users are determined by determining a similarity between each of the second users and the first user, and wherein determining the similarity between each of the second users and the first user comprises: determining a similarity between the first user’s preferences regarding management of the financial portfolio and each of the second users’ preferences regarding management of their respective financial portfolios, and determining a similarity between a composition of the financial portfolio of the first user and composition of the financial portfolios of each of the second users; displaying, by the at least one processor using a display device, at least two of the second predictions concurrently to the first user on a graphical user interface rendered on the display device; receiving, by the at least one processor via the graphical user interface, a user input indicating that the user has activated a subset of the displayed second predictions; updating, by the at least one processor, the graphical user interface to indicate, concurrently: the activated subset of the displayed second predictions, one or more first user interface elements enabling the first user to inactivate one or more of the second predictions of the activated subset of the second predictions, an inactivated subset of the displayed second predictions, and one or more second user interface elements enabling the first user to activate one or more of the second predictions of the inactivated subset of the second predictions: determining, by the at least one processor, one or more transactions to be conducted on the financial market based on the one or more first data structures, the one or more second data structures, the one or more third data structures, the one or more fourth data structures, and the subset of the displayed second predictions; and executing, by the at least one processor, the one or more transactions, wherein the one or more first data structures, the one or more second data structures, the one or more third data structures, the one or more fourth data structures, and the one or more fifth data structures are stored and retrieved using a computer network, and wherein an amount of data that is transmitted across the computer network by storing and retrieving of the one or more first data structures, the one or more second data structures, the one or more third data structures, the one or more fourth data structures, and the one or more fifth data structures is reduced, relative to an amount of data that is transmitted across the computer network by storing and retrieving unstructured data indicating: the current state of the financial portfolio of the first user, the one or more historical states and current states of a financial market the one or more predictions regarding one or more financial assets of the financial market, the first user’s preferences with respect to the financial portfolio, and the one or more second prediction of the one or more second users. 
Furthermore, White [US 2016/0005128 A1] discloses “Systems and method of the present disclosure are directed to a strategy assessment tool that facilitates developing a financial strategy, testing the financial strategy on historical data, and applying the strategy in real time to activate trades. The strategy assessment tool can retrieve, obtain, or otherwise identify financial data related financial instruments. The tool can store the financial data in a database or data structure such that the tool can efficient analyze the data using one or more financial strategies running on multiple threads of a GPU.”
Chibly [US 2015/0317733 A1] discloses “A computer based method for facilitating social network based trading on a computer comprises receiving an indication from a first interface device that a first transaction has been selected by a first user in a first security, providing transaction data defining the first transaction to a second interface device, through a social network, receiving an indication from the second interface device that a second user seeks to perform a second transaction copying at least one parameter of the first transaction in the first security, providing an option to the second user at the second interface device to pay an elective fee to the first user, and publicizing, on the social network, a fee paid for the second transaction from the second user to the first user.”
Mufti-Bey [US 2010/0138357 A1] discloses “Systems and methods for facilitating trade idea utilization. In one embodiment, the method comprises creating a plurality of data grouping for new trade ideas, where each trade idea is associated with one or more financial products that are identified by an identifier in a financial product taxonomy. The trade idea is presented to an investor via a computer-based user interface. The investor may make the trade through the user interface.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest updating, by the at least one processor, the graphical user interface to indicate, concurrently: the activated subset of the displayed second predictions, one or more first user interface elements enabling the first user to inactivate one or more of the second predictions of the activated subset of the second predictions, an inactivated subset of the displayed second predictions, and one or more second user interface elements enabling the first user to activate one or more of the second predictions of the inactivated subset of the second predictions: determining, by the at least one processor, one or more transactions to be conducted on the financial market based on the one or more first data structures, the one or more second data structures, the one or more third data structures, the one or more fourth data structures, and the subset of the displayed second predictions; and executing, by the at least one processor, the one or more transactions, wherein the one or more first data structures, the one or more second data structures, the one or more third data structures, the one or more fourth data structures, and the one or more fifth data structures are stored and retrieved using a computer network, and wherein an amount of data that is transmitted across the computer network by storing and retrieving of the one or more first data structures, the one or more second data structures, the one or more third data structures, the one or more fourth data structures, and the one or more fifth data structures is reduced, relative to an amount of data that is transmitted across the computer network by storing and retrieving unstructured data indicating: the current state of the financial portfolio of the first user, the one or more historical states and current states of a financial market the one or more predictions regarding one or more financial assets of the financial market, the first user’s preferences with respect to the financial portfolio, and the one or more second prediction of the one or more second users.
For these reasons claims 1 is deemed to be allowable over the prior art of record, and claims 3-28 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Ramachandran US 2017/221146 A1 discloses “Various embodiments include systems, devices, and/or methods for selecting potential trading strategies for users. Various embodiments include presenting potential trading strategies to users. The strategies may be selected based on Greek values associated with the respective strategies. The Greek values may represent values selected by a user or chosen to hedge securities currently controlled by the user. The user may be presented with strategies where such strategies are prominently represented by their associated Greek values. In various embodiments, Greek values for one or more derivatives or other securities are continuously calculated and updated in real time based on market data, and used to update strategies that are made available to a user.
Kurezek et al. US 2009/0119195 A1 discloses “Described are methods and systems, including computer program products, for trade strategy monitoring. A plurality of trade strategies are installed in the single window of a strategy monitor and the trade strategies are activated to execute automatically and independently of one another. The plurality of trade strategies can include a first trade strategy with a value of a parameter that is different from the value of a parameter of a second trade strategy.”
Dai US 2013/0085965 A1 discloses “A technique for formulating and evaluating financial investment strategies is provided. In one aspect, a method based on the technique receives, on an input device, a first user input from a user; receives financial data from a data collecting service and a data mining service; stores the received data; computes to provide a user-specific investment strategy based at least on the first user input, a user profile of the user, a trading style of the user, and the received data; and displays to the user, on an output device, the user-specific investment strategy.”


                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619